Citation Nr: 0012734	
Decision Date: 05/12/00    Archive Date: 05/18/00

DOCKET NO.  97-24 312	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, 
Maine


THE ISSUE

Entitlement to service connection for periodontal disease, 
including periostitis, for purposes of compensation and 
outpatient treatment.  






ATTORNEY FOR THE BOARD

Michael E. Kilcoyne, Counsel









INTRODUCTION

The veteran retired from active military service in December 
1996, after serving in excess of 20 years.  

A perfected appeal to the Board of Veterans' Appeals (Board) 
of a particular decision entered by a Department of Veterans 
Affairs (VA) regional office (RO) consists of a notice of 
disagreement in writing received within one year of the 
decision being appealed and, after a statement of the case 
has been furnished, a substantive appeal received within 60 
days of the issuance of the statement of the case, or within 
the remainder of the one-year period following notification 
of the decision being appealed.  The present case arises from 
a May 1997 rating action, with which the veteran expressed 
his disagreement in June 1997.  A statement of the case was 
issued later that month, and the veteran perfected his appeal 
upon the receipt at the RO of a VA Form 9 (Appeal to Board of 
Veterans' Appeals), also in June 1997.  Thereafter, the case 
was forwarded to the Board in Washington, DC.  

In February 1999, the Board remanded the case to the RO in 
order to have the veteran clarify the disability for which he 
sought service connection.  In this regard, the Board noted 
that the veteran had identified periostitis as the disability 
for which he sought VA benefits on the application he 
submitted in January 1997, and that periostitis was the 
disability for which service connection was denied by the RO 
in May 1997.  The Board also noted, however, that periostitis 
was not mentioned in any service medical record, but that 
periodontitis had been.  Moreover, in his VA Form 9, the 
veteran mentioned that he was seeking compensation and/or 
lifetime dental care.  In May 1999, the RO wrote to the 
veteran, and asked that he identify the exact condition for 
which service connection was sought.  In addition, he was 
asked to provide information regarding any treatment he has 
received since service.  No response was received from the 
veteran, and, in February 2000, the RO issued a supplemental 
statement of the case, in which the issue identified as on 
appeal was service connection for periodontal disease 
(claimed as periostitis).  Subsequently, the case was 
returned to the Board.  


FINDINGS OF FACT

1.  The veteran's assertion that he has periostitis which is 
related to service is not supported by medical evidence that 
would render the claim for service connection for that 
disability plausible under the law.  

2.  The veteran seeks compensation and treatment for 
periodontal disease.  

3.  Regulations preclude an award of compensation for 
periodontal disease.  

4.  The veteran had a complete dental examination within 90 
days of his retirement from service; he has neither claimed 
nor shown that his periodontal disease was due to a combat 
wound, service trauma, or prisoner of war experiences; it is 
not aggravating disability from an associated service-
connected condition; and the veteran is not rated at 100 
percent for service-connected disabilities or entitled to the 
100 percent rate by reason of individual unemployability.


CONCLUSION OF LAW

The veteran has not submitted a well-grounded claim of 
service connection for periodontal disease, including 
periostitis.  38 U.S.C.A. § 5107 (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The threshold question to be answered regarding any claim 
must be whether it is well grounded.  38 U.S.C.A. § 5107 
(West 1991); Gilbert v. Derwinski, 1 Vet.App. 49 (1990).  If 
it is not, the claim must fail, and there is no further duty 
to assist in its development.  38 U.S.C.A. § 5107; Murphy v. 
Derwinski, 1 Vet.App. 78 (1990).  This requirement has been 
reaffirmed by the United States Court of Appeals for the 
Federal Circuit, in its decision in Epps v. Gober, 126 F.3d 
1464, 1469 (Fed. Cir. 1997), cert. denied, 118 S. Ct. 2348 
(1998).  That decision upheld the earlier decision of the 
United States Court of Appeals for Veterans Claims (formerly 
known as the United States Court of Veterans Appeals) which 
made clear that it would be error for the Board to proceed to 
the merits of a claim which is not well grounded.  Epps v. 
Brown, 9 Vet.App. 341 (1996).  See Morton v. West, 12 Vet. 
App. 477, 480 (1999) (noting that the Federal Circuit, in 
Epps v. Gober, supra, "rejected the appellant's argument 
that the Secretary's duty to assist is not conditional upon 
the submission of a well-grounded claim").

The Court of Appeals for Veterans Claims has also held that, 
in order to establish that a claim for service connection is 
well-grounded, there must be competent evidence of:  (1) a 
current disability (a medical diagnosis); (2) the incurrence 
or aggravation of a disease or injury in service (lay or 
medical evidence); and (3) a nexus (that is, a link or a 
connection) between the in-service injury or aggravation and 
the current disability.  Competent medical evidence is 
required to satisfy this third prong.  Caluza v. Brown, 7 
Vet.App. 498 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 
1996) (table).  See Elkins v. West, 12 Vet.App. 209 (1999) 
(en banc).  "Although the claim need not be conclusive, the 
statute [38 U.S.C.A. § 5107] provides that [the claim] must 
be accompanied by evidence" in order to be considered well 
grounded.  Tirpak v. Derwinski, 2 Vet.App. 609, 611 (1992).  
In a claim of service connection, this generally means that 
evidence must be presented which in some fashion links the 
current disability to a period of military service or to an 
already service-connected disability.  38 U.S.C.A. § 1110 
(West 1991); 38 C.F.R. § 3.303 (1996); Rabideau v. Derwinski, 
2 Vet.App. 141, 143 (1992); Montgomery v. Brown, 4 Vet.App. 
343 (1993).

Evidence submitted in support of the claim is presumed to be 
true for purposes of determining whether it is well grounded.  
King v. Brown, 5 Vet.App. 19, 21 (1993). Lay assertions of 
medical diagnosis or causation, however, do not constitute 
competent evidence sufficient to render a claim well 
grounded.  Grottveit v. Brown, 5 Vet.App. 91, 93 (1992); 
Espiritu v. Derwinski, 2 Vet.App. 492, 495 (1992).

Under applicable criteria, service connection may be granted 
for disability resulting from disease or injury which was 
incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 
1131 (West 1991); 38 C.F.R. § 3.303 (1999).  As to dental 
conditions, treatable carious teeth, replaceable missing 
teeth, dental or alveolar abscesses, and periodontal disease 
will be considered service-connected solely for the purpose 
of establishing eligibility for VA outpatient dental 
treatment as provided in 38 C.F.R. § 17.161.  See 38 C.F.R. § 
3.381(a) (1999) (effective June 8, 1999).  This regulatory 
guidance is substantially the same as 38 C.F.R. § 4.149 
(1998) (effective prior to June 8, 1999), which provided that 
treatable carious teeth, replaceable missing teeth, dental or 
alveolar abscesses, periodontal disease (pyorrhea), and 
Vincent's stomatitis are not disabling conditions, and may be 
considered service-connected solely for the purpose of 
determining entitlement to dental examinations or outpatient 
dental treatment.

Legal authority further provides for various categories of 
eligibility for VA outpatient dental treatment.  These 
include the following:  

Class I.  Those having a service-connected 
compensable dental disability or condition.  

Class II.  Those having a service-connected 
noncompensable dental condition or disability as 
shown to have been in existence at the time of 
discharge or release from active service, may be 
authorized treatment as reasonably necessary for 
the one-time correction of the service-connected 
noncompensable condition, if they were discharged 
from service under conditions other than 
dishonorable, application for treatment is made 
within 90 days after such discharge, the 
certificate of discharge does not bear a 
certification that the veteran was provided within 
the 90-day period immediately before such 
discharge, a complete dental examination and all 
appropriate dental treatment indicated by the 
examination to be needed, and VA dental examination 
is completed within 6 months after discharge, 
unless delayed through no fault of the veteran.  

Class II (a).  Those having a service-connected 
noncompensable dental condition or disability 
adjudicated as resulting from combat wounds or 
service trauma. 

Class II (b).  Those having a service-connected 
noncompensable dental condition or disability and 
who had been detained or interned as prisoners of 
war for a period of less than 90 days.  These 
individuals may be authorized any treatment as 
reasonably necessary for the correction of such 
service-connected dental condition.  

Class II (c).  Those who were prisoners of war for 
90 days or more.  These individuals may be 
authorized any needed dental treatment. 

Class III.  Those having a dental condition 
professionally determined to be aggravating 
disability from an associated service-connected 
condition.  

Class IV.  Those whose service-connected 
disabilities are rated at 100 percent by schedular 
evaluation, or those who are entitled to the 100 
percent rate by reason of individual 
unemployability.   

(There are also Class II (R), Class V, and Class VI 
categories, but these are not pertinent to the 
circumstances of this veteran.)

38 U.S.C.A. § 1712; 38 C.F.R. § 17.161.  

With respect to that aspect of the veteran's claim which 
concerns periostitis, a review of the veteran's medical 
records fails to show any on which that disability is 
diagnosed.  In addition, the report of the examination 
conducted for VA purposes in March 1997, the only postservice 
medical record associated with the claims file, also fails to 
reflect the presence of periostitis. 

Under the foregoing circumstances, it is the Board's 
conclusion that the veteran has failed to submit evidence of 
a well-grounded claim of service connection for periostitis, 
since he has not submitted competent evidence that he 
currently has the disability for which benefits are sought.  
As has been held by the Court of Appeals for Veterans Claims 
(Court of Veterans Appeals prior to March 1, 1999), "[i]n 
the absence of proof of a present disability, there can be no 
valid claim."  Brammer v. Derwinski, 3 Vet.App. 223, 225 
(1992).  Furthermore, in the absence of this fundamental 
requirement for a well-grounded claim as imposed by 
38 U.S.C.A. § 5107, there is no duty to assist the veteran 
further in the development of that aspect of his claim, and 
the Board does not have jurisdiction to adjudicate it.  Boeck 
v. Brown, 6 Vet.App. 14 (1993).  Accordingly, as claims that 
are not well grounded do not present a question of fact or 
law over which the Board has jurisdiction, the claim for 
service connection for periostitis must be denied.  

As to that aspect of the veteran's claim as it pertains to 
periodontal disease, the record reflects that, throughout his 
military career, there were numerous occasions when the 
veteran was provided dental care.  This included cleaning, 
scaling, and filling cavities.  In his last year of service, 
it was noted that the veteran had what was characterized as 
fair oral hygiene, as well as early-to-moderate general adult 
periodontitis.  The latest in-service entry in this regard, 
dated in September 1996, reflects that the veteran was 
advised to continue dental maintenance every three months, 
with a civilian periodontist.  His DD Form 214 (Certificate 
of Release or Discharge From Active Duty), issued in 
connection with the veteran's retirement from service in 
December 1996, reflects that he was provided complete dental 
examination, and all appropriate dental services and 
treatment, with 90 days prior to separation.  



As indicated above, the only postservice medical record 
associated with the claims file is the report of a general 
medical examination conducted for VA purposes in March 1997.  
This revealed that the veteran's dentition was described as 
satisfactory.  

In this case, the veteran is apparently pursuing a claim of 
service connection for periodontal disease in order to obtain 
compensation, as well as entitlement to perpetual VA 
outpatient dental treatment.  Compensation for periodontal 
disease, however,  is specifically prohibited by regulation.  
38 C.F.R. §§ 3.381(a); 17.161. (1999).  As a result, any 
claim for service connection for the periodontal disease, for 
compensation purposes, is implausible under the law, and must 
be denied as not well grounded.  38 U.S.C.A. § 5107(a); 
Woodson v. Brown, 8 Vet.App. 352 (1995), aff'd 87 F.3d 1304 
(Fed.Cir. 1996).

Similarly, the claim of service connection for periodontal 
disease for treatment purposes is also implausible, since, 
even if it were service connected, it would not lead to 
treatment eligibility under any of the categories set forth 
above.  As noted, periodontal disease is considered 
noncompensable, and thus there would be no Class I 
eligibility.  Moreover, the veteran was provided a complete 
dental examination within 90 days of his retirement from 
service, and therefore, he is not eligible for Class II 
treatment.  Furthermore, it is neither claimed nor shown that 
periodontal disease was due to a combat wound, other service 
trauma, or prisoner of war experiences, as required for Class 
II(a), Class II(b), and Class II(c) treatment; and it is 
neither claimed nor shown that the veteran's dental condition 
is aggravating any disability from an associated service-
connected condition, or that he is rated at 100 percent for 
service-connected disabilities or entitled to the 100 percent 
rate by reason of individual unemployability. 

Therefore, as service connection for periodontal disease 
would lead to neither compensation nor eligibility for 
outpatient dental treatment, the claim for service connection 
is implausible and must be denied as not well grounded.  38 
U.S.C.A. § 5107(a); Woodson, supra. 



ORDER

Entitlement to service connection for periodontal disease, 
including periostitis, for purposes of compensation and 
outpatient treatment is denied.  




		
	ANDREW J. MULLEN
	Member, Board of Veterans' Appeals



 

